Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on 22 February 2021.

The application has been amended as follows:

1. 	(currently amended): A combustor comprising: 
a burner, including a plurality of nozzles, configured to eject a fuel and an air; and 
a duct assembly, coupled to one side of the burner, configured to: 
combust the fuel and the air therein, and 
transfer a combustion gas to a turbine, 
:
a flow guide member configured to guide a flow of the air to be drawn into the plurality of nozzles, 
wherein the flow guide member comprises a guide plate including a curved plate, and a plurality of holes are formed along a curve of the curved plate, wherein the guide plate includes a support plate coupled to lower ends of the curved plate and formed of a planar plate and configured to be disposed between the curved plate and outer surfaces of the nozzles[[.]], and
a frame directly connecting both the curved plate and the support plate to form a resonance space that communicates with the plurality of holes such that the resonance space is enclosed by the curved plate.

Claims 2 and 3 have been cancelled. 

In line 1 of claim 4, “claim 3” has been changed to --claim 1--.

5. 	(currently amended): The combustor according to claim 4, wherein the second sidewall is formed in a curved shape and installed to enclose the outer surfaces of the nozzles.

In line 1 of claims 6, 12-14, “claim 3” has been changed to --claim 1--.

In line 1 of claim 15, “claim 2” has been changed to --claim 1--.

16. 	(currently amended): A gas turbine comprising: 
a compressor configured to compress an air drawn thereinto from an outside; 
a combustor configured to mix a fuel with the air compressed by the compressor and combust a mixture of the fuel and the compressed air; and 
a turbine, including a plurality of turbine blades, configured to be rotated by a combustion gas formed by the combustor,
wherein the combustor comprises: 
a burner having a plurality of nozzles configured to eject the fuel and the air, and 
a duct assembly coupled to one side of the burner and configured to combust the fuel and the air therein, transfer the combustion gas to a turbine, and 
wherein the burner comprises: 
a flow guide member installed on a corner part and configured to guide a flow of air to be drawn into the plurality of nozzles, the flow guide member being configured as a resonator configured to attenuate vibration.
wherein the flow guide member comprises a guide plate including a curved plate, and a plurality of holes are formed along a curve of the curved plate, wherein the guide plate includes a support plate coupled to lower ends of the curved plate and formed of a planar plate and configured to be disposed between the curved plate and outer surfaces of the nozzles, and
a frame directly connects both the curved plate and the support plate to form the resonator that communicates with the plurality of holes such that the resonator is enclosed by the curved plate.

Claim 17 has been cancelled.

In line 1 of claim 18, “claim 17” has been changed to --claim 16--. 

19. 	(currently amended): The gas turbine according to claim [[17]]16, wherein the guide plate includes a plurality of curved plates

Allowable Subject Matter
Claims 1, 4-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a burner to transfer a combustion gas to a turbine comprising, among other features, 
a flow guide member configured to guide a flow of the air to be drawn into the plurality of nozzles, including: 
a guide plate including a curved plate, and a plurality of holes are formed along a curve of the curved plate, and
a support plate coupled to lower ends of the curved plate and formed of a planar plate and configured to be disposed between the curved plate and outer surfaces of the nozzles, and

ii.	Claims 4-15 and 18-20 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741